                  Case 19-15265        Doc 78     Filed 10/07/19      Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division

                                                       )
IN RE:                                                 )
                                                       )       19-15265-TJC
TOUFIC SALIM MELKI,                                    )       Chapter 11
                                                       )
       Debtor.                                         )
                                                       )

              SUPPLEMENTAL OPPOSITION TO CREDITORS
             CYNTHIA SAMAHA, SABA ARMANI, AND GOWEN
SILVA AND WINOGRAD, PLLC’S MOTION TO APPOINT CHAPTER 11 TRUSTEE

       Toufic Salim Melki (the “Debtor”) the debtor and debtor in possession in the above-

captioned case, files this supplement to his previous opposition to Creditors Cynthia Samaha,

Saba Armani, and Gowen Silva and Winograd, PLLC’s Motion to Appoint Chapter 11 Trustee

(the “Motion,” Docket No. 51) filed by Cynthia Samaha f/k/a Cynthia Melki, Saba Armani, and

Gowen Silva and Winograd, PLLC (“Movant”), and states as follows:

       Since this case was filed, the Debtor has undertaken a comprehensive review of his

finances with his new accountant, Agnelo Gonsalves, the principal of A. Gonsalves Associates

Inc. With Mr. Gonsalves’ help, the Debtor will be filing amended tax returns for his companies

and amended schedules in his bankruptcy case. The Debtor does not believe he has committed

any fraudulent conduct and, with the assistance of counsel and Mr. Gonsalves, is willing to

submit his finances to the review of an examiner appointed pursuant to 11 U.S.C. § 1104(c). The

Debtor will fully cooperate with any such examiner so that the Court has a complete picture of

his finances and his business’ finances. The Debtor submits that the appointment of an examiner

is far more likely to benefit the estate than the appointment of a trustee to take control of a small,

operating medical business. Schuster v. Dragone, 266 B.R. 268, 272 (D. Conn. 2001)
                  Case 19-15265       Doc 78       Filed 10/07/19   Page 2 of 3




(appointment of examiner was not abuse of discretion because examiner’s appointment protected

creditors and examiner “would be in a position to address the question of whether there was

fraud, dishonesty or other factors which would warrant “perhaps on another day” the

appointment of a Chapter 11 trustee.”).

       WHEREFORE, the Debtor requests that the Motion be denied, or, in the alternative, that

the Court appoint an examiner pursuant to 11 U.S.C. § 1104(c); and that the Court grant such

other relief as it deems appropriate and proper.

Dated: October 7, 2019                Respectfully submitted,


                                      /s/ Janet M. Nesse
                                      Janet M. Nesse, Esq (MDB # 07804)
                                      Justin P. Fasano, Esq. (MDB # 28659)
                                      McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A.
                                      6411 Ivy Lane, Suite 200
                                      Greenbelt, MD 20770
                                      Tel: (301) 441-2420
                                      jnesse@mhlawyers.com
                                      jfasano@mhlawyers.com
                                      Attorneys for Toufic Melki




                                                   2
                  Case 19-15265       Doc 78     Filed 10/07/19     Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on October 7, 2019, a copy of the foregoing Creditors Cynthia Samaha, Saba

Armani, and Gowen Silva and Winograd, PLLC’s Motion to Appoint Chapter 11 Trustee was

served by CM/ECF, to all parties receiving notice thereby, which includes the following attorneys:

Lynn A. Kohen lynn.a.kohen@usdoj.gov

Jeffrey M. Orenstein jorenstein@wolawgroup.com

Jeffrey M. Sherman jeffreymsherman@gmail.com, elmoyer99@gmail.com

US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV




                                                     /s/ Janet M. Nesse
                                                     Janet M. Nesse




                                                 3
